Citation Nr: 1036989	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  08-04 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to a disability evaluation in excess of 30 percent 
for the residuals of a right (major) elbow gunshot wound with 
Muscle Group VI injury.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel






INTRODUCTION

The Veteran had active service from December 1965 to October 
1967.  The Veteran served in the Republic of Vietnam.  He is the 
recipient of the Combat Infantry Badge and the Purple Heart 
Medal.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision of the Lincoln, 
Nebraska, Regional Office (RO) which, in pertinent part, 
increased the evaluation for the Veteran's residuals of a right 
(major) elbow gunshot wound, with Muscle Group VI injury, from 10 
percent to 30 percent.  In August 2009, the Board, in pertinent 
part, remanded this issue to the RO for additional action.  In 
April 2010, the Board again remanded the Veteran's appeal to the 
RO for additional action.  

The Veteran has not submitted a Notice of Disagreement with the 
separate evaluations assigned for his right elbow gunshot wound 
residuals under Diagnostic Codes 5206, 7804, and 8614.  
Therefore, those issues are not on appeal.  The Board will 
addressed the Veteran's entitlement to an increased evaluation 
under the provisions of 38 C.F.R. § 4.73, Diagnostic Code 5306 
below.  


FINDINGS OF FACT

1.  The Veteran's right (major) elbow gunshot wound through-and-
through muscle injury residuals are manifested by no more than 
moderately severe Muscle Group VI injury. 

2.  The medical and other evidence of record does not demonstrate 
that the Veteran's service-connected right elbow gunshot wound 
residuals, alone, render him unable to secure or follow a 
substantially gainful occupation.




CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent for 
the Veteran's residuals of a right (major) elbow gunshot wound, 
with Muscle Group VI injury , have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a), 4.10, 4.40, 4.56, 4.73, Diagnostic 
Code 5306 (2010).

2.  Application of extraschedular provisions is not warranted in 
this case.  38 C.F.R. § 3.321(b) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires 
only that the Board address its reasons for rejecting evidence 
favorable to the Veteran).  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is denied.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) inform 
the claimant about the information and evidence that the VA will 
seek to provide; and (3) inform the claimant about the 
information and evidence the claimant is expected to provide.  
The notice must be provided to a claimant before the initial 
unfavorable RO decision on a claim for Department of Veterans 
Affairs (VA) benefits.  In reviewing the Veteran's claim, the 
Board observes that the RO issued VCAA notices to the Veteran in 
May 2007 and June 2008, which informed him of the evidence 
generally needed to support a claim of entitlement to an 
increased evaluation; what actions he needed to undertake; and 
how the VA would assist him in developing his claim.  The May 
2007 VCAA notice was issued prior to the August 2007 rating 
decision from which the instant appeal arises.  

The VA has attempted to secure all relevant documentation to the 
extent possible.  The Veteran was afforded multiple VA 
examinations for compensation purposes.  The examination reports 
are of record.  In August 2009 and April 2010, the Board remanded 
the Veteran's claim to the RO for additional action including 
affording the Veteran further evaluation, which encompassed his 
right elbow gunshot wound residuals.  The Veteran was afforded a 
May 2010 VA examination for compensation purposes.  To that end, 
when the VA undertakes to either provide an examination or to 
obtain an opinion, it must ensure that the examination or opinion 
is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The May 2010 examination report reflects that all relevant 
evaluations and tests were performed.  The examiner also noted 
reviewing the claims folder extensively and provided opinions 
regarding limitation of motion due to pain.  The Board finds that 
there has been substantial compliance with its April 2010 remand 
instructions and additional remand is not required.  See D'Aries 
v. Peake, 22 Vet. App. 97 (2008) (noting that substantial rather 
than strict compliance with the terms of a Board remand is 
required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

There remains no issue as to the substantial completeness of the 
Veteran's claim.  All relevant facts have been developed to the 
extent possible.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 
& Supp. 2010); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2010).  Any 
duty imposed on the VA, including the duty to assist and to 
provide notification, has been met as set forth above.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, No. 
05-7157 (Fed. Cir. Apr. 5, 2006); Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); Shinseki v. Sanders, 556 U.S. ___ 
(2009).  Consequently, the Board now turns to the merits of the 
Veteran's claim.  

II.  Historical Review

The Veteran's service treatment records reflect that he sustained 
a right arm small arms through-and-through gunshot wound during 
combat in January 1967.  The report of an August 1968 VA 
examination for compensation purposes states that the Veteran 
exhibited: a well-healed "Z" shaped entrance wound scar on the 
right anterior upper arm and the volar aspect of the right elbow 
which measured approximately 7.5 inches by .375 to .75 inches; a 
well-healed exit wound scar measuring 2 inches by 1 inch on the 
upper third of the right posterior upper arm; a full range of 
motion of the right elbow and wrist; and anesthesia to pinprick 
over the volar aspect of the right distal forearm.  The Veteran 
was diagnosed with a right elbow through-and-through gunshot 
wound "with full range of motion and usefulness of the elbow."  
In September 1968, the RO established service connection for 
right (major) elbow gunshot wound residuals with Muscle Group VI 
injury and assigned a 10 percent evaluation for that disability.  
This disability rating was effective as of October 2, 1967.  

In August 2007, the RO increased the evaluation for the Veteran's 
right (major) elbow gunshot wound residuals with Muscle Group VI 
injury under the provisions of 38 C.F.R. § 4.73, Diagnostic Code 
5306, from 10 to 30 percent; granted a separate compensable 
evaluation for right upper forearm scar residuals; assigned a 10 
percent evaluation for that disability under the provisions of 38 
C.F.R. § 4.118, Diagnostic Code 7804; and effectuated the awards 
as of May 7, 2007.  In November 2009, the RO granted a separate 
30 percent evaluation for the Veteran's right (major) medial 
radial nerve superficial branch injury under the provisions of 
38 C.F.R. § 4.124a, Diagnostic Code 8614, and effectuated the 
award as of May 7, 2007.  In May 2010, the RO granted service 
connection for right (major) elbow tendonitis and assigned a 10 
percent evaluation for the period from May 7, 2007, to May 2, 
2010, and a 20 percent evaluation for the period on and after May 
3, 2010, under the provisions of 38 C.F.R. § 4.71a, Diagnostic 
Code 5206.  

III.  Increased Evaluation

Disability evaluations are determined by comparing the Veteran's 
current symptomatology with the criteria set forth in the 
Schedule For Rating Disabilities.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2010).  A 30 percent evaluation is 
warranted for moderately severe injury to Muscle Group VI 
(extensor muscles of the elbow) of the major upper extremity.  A 
40 percent evaluation requires severe injury.  See 38 C.F.R. 
§ 4.73, Diagnostic Code 5306 (2010).  

The provisions of 38 C.F.R. § 4.56(c), (d) (2010) offer guidance 
for evaluating muscle injuries caused by various missiles and 
other projectiles.  The regulation directs, in pertinent part, 
that:

(c)  For VA rating purposes, the cardinal 
signs and symptoms of muscle disability are 
loss of power, weakness, lowered threshold 
of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.   

(d)  Under diagnostic codes 5301 through 
5323, disabilities resulting from muscle 
injuries shall be classified as slight, 
moderate, moderately severe or severe as 
follows: 

(1)  Slight disability of muscles-(i) Type 
of injury.  Simple wound of muscle without 
debridement or infection.  

(ii)  History and complaint.  Service 
department record of superficial wound 
with brief treatment and return to 
duty.  Healing with good functional 
results.  No cardinal signs or 
symptoms of muscle disability as 
defined in paragraph (c) of this 
section.  

(iii)  Objective findings.  Minimal 
scar.  No evidence of fascial defect, 
atrophy, or impaired tonus.  No 
impairment of function or metallic 
fragments retained in muscle tissue.  

(2)  Moderate disability of muscles:

(i)  Type of injury.  Through and 
through or deep penetrating wound of 
short track from a single bullet, 
small shell or shrapnel fragment, 
without explosive effect of high 
velocity missile, residuals of 
debridement, or prolonged infection.  

(ii)  History and complaint.  Service 
department record or other evidence of 
in-service treatment for the wound.  
Record of consistent complaint of one 
or more of the cardinal signs and 
symptoms of muscle disability as 
defined in paragraph (c) of this 
section, particularly lowered 
threshold of fatigue after average 
use, affecting the particular 
functions controlled by the injured 
muscles.  

(iii)  Objective findings.  Entrance 
and (if present) exit scars, small or 
linear, indicating short track of 
missile through muscle tissue.  Some 
loss of deep fascia or muscle 
substance or impairment of muscle 
tonus and loss of power or lowered 
threshold of fatigue when compared to 
the sound side.  

(3)  Moderately severe disability of 
muscles:

(i)  Type of injury.  Through and 
through or deep penetrating wound by 
small high velocity missile or large 
low velocity missile, with 
debridement, prolonged infection, or 
sloughing of soft parts, and 
intermuscular scarring.  

(ii)  History and complaint.  Service 
department record or other evidence 
showing hospitalization for a 
prolonged period for treatment of 
wound.  Record of consistent complaint 
of cardinal signs and symptoms of 
muscle disability as defined in 
paragraph (c) of this section and, if 
present, evidence of inability to keep 
up with work requirements. 

(iii)  Objective findings.  Entrance 
and (if present) exit scars indicating 
track of missile through one or more 
muscle groups.  Indications on 
palpation of loss of deep fascia, 
muscle substance, or normal firm 
resistance of muscles compared with 
sound side.  Tests of strength and 
endurance compared with sound side 
demonstrate positive evidence of 
impairment.  

(4)  Severe disability of muscles:

(i)  Type of injury.  Through and 
through or deep penetrating wound due 
to high-velocity missile, or large or 
multiple low velocity missiles, or 
with shattering bone fracture or open 
comminuted fracture with extensive 
debridement, prolonged infection, or 
sloughing of soft parts, intermuscular 
binding and scarring.  

(ii)  History and complaint.  Service 
department record or other evidence 
showing hospitalization for a 
prolonged period for treatment of 
wound.  Record of consistent complaint 
of cardinal signs and symptoms of 
muscle disability as defined in 
paragraph (c) of this section, worse 
than those shown for moderately severe 
muscle injuries, and, if present, 
evidence of inability to keep up with 
work requirements.  

(iii)  Objective findings.  Ragged, 
depressed and adherent scars 
indicating wide damage to muscle 
groups in missile track.  Palpation 
shows loss of deep fascia or muscle 
substance, or soft flabby muscles in 
wound area.  Muscles swell and harden 
abnormally in contraction.  Tests of 
strength, endurance, or coordinated 
movements compared with the 
corresponding muscles of the uninjured 
side indicate severe impairment of 
function.  If present, the following 
are also signs of severe muscle 
disability: 

(A) X-ray evidence of minute multiple 
scattered foreign bodies indicating 
intermuscular trauma and explosive effect 
of the missile.   

(B)  Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over the 
bone rather than true skin covering in an 
area where bone is normally protected by 
muscle.  

(C) Diminished muscle excitability to 
pulsed electrical current in 
electrodiagnostic tests.  

(D) Visible or measurable atrophy.  

(E) Adaptive contraction of an opposing 
group of muscles.  

(F) Atrophy of muscle groups not in the 
track of the missile, particularly of the 
trapezius and serratus in wounds of the 
shoulder girdle.  

(G) Induration or atrophy of an entire 
muscle following simple piercing by a 
projectile.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  See 38 C.F.R. §§ 4.10, 4.40, 4.45 (2010).  
Evaluations shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust this 
schedule of ratings in accordance with experience.  

At a July 2007 VA examination for compensation purposes, the 
Veteran complained of right elbow pain which was exacerbated by 
both activities requiring use of the upper extremity and weather 
changes.  On examination of the right upper extremity, the 
Veteran exhibited a range of motion of the right elbow of flexion 
from "250-1350 tenderness at 1350," extension from "250-250 
tenderness at 300," pronation from "00-800 tenderness at 600," 
and supination from "00-850 tenderness at 800;" decreased upper 
extremity muscle strength; and swelling.  Contemporaneous X-ray 
studies of the right elbow revealed no abnormalities.  The 
Veteran was diagnosed with right elbow gunshot wound residuals 
with Muscle Group VI injury.  The VA examiner commented that the 
Veteran's right elbow gunshot wound residuals were productive of 
decreased manual dexterity and an impaired ability to reach for, 
to lift, and to carry items.  

At an October 2009 VA examination for compensation purposes, the 
Veteran complained limited right elbow flexion and reduced right 
hand grip strength.  On examination of the right elbow, the 
Veteran exhibited reduced upper extremity muscle strength; and no 
muscle atrophy.  The Veteran was diagnosed with right upper 
extremity gunshot wound residuals with nerve involvement.  

At a May 2010 VA examination for compensation purposes, the 
Veteran complained of right elbow pain, weakness, and stiffness.  
He reported that he frequently dropped objects and had difficulty 
with actions requiring dexterity.  On examination of the right 
upper extremity, the Veteran exhibited an elbow range of motion 
of flexion from 5 to 100 degrees with pain and a decrease to 10 
to 95 degrees on repetition, forearm supination to 60 degrees 
with pain, and forearm pronation to 65 degrees with pain; an 
inability to perform "complete extension;" and 3/5 triceps 
muscle strength.  The examiner opined that:


The current level of severity of his 
residuals of the right elbow gunshot would 
appear to be moderate severe.  This is 
stated because he drops things, has 
weakness and loss of strength with 
repetitive use, and has difficulty going 
about most daily chores where there is any 
use of the right arm and elbow.  He does 
appear to have moderate weakness on 
repeated exam today.  Therefore, this 
supports the level of severity being 
moderately severe.  ...  He has painful 
motion, weakness, mild to moderate 
fatigability, but no incoordination 
associated with the right elbow.  Pain is 
evident with range of motion, was present 
throughout all ranges of motion, and did 
not start at any specific point.  He 
appears to have moderate functional loss 
due to pain and weakness with flare-ups and 
repeated use.  

The Board has reviewed the probative evidence of record including 
the Veteran's written statements on appeal.  The Veteran's right 
elbow through-and-through gunshot wound residuals have been 
objectively shown to be productive of significant Muscle Group VI 
injury with elbow and forearm functional limitation of motion due 
to pain; right upper extremity weakness; and impaired right upper 
extremity dexterity.  The May 2010 VA examination report conveys 
that the Veteran's right elbow gunshot wound residuals were 
expressly found to be manifested by moderately severe Muscle 
Group VI injury.  

Such findings merit a 30 percent evaluation under the provisions 
of Diagnostic Code 5306.  In the absence of objective evidence of 
severe Muscle Group VI injury such as loss of deep fascia or 
muscle substance; soft flabby muscles in wound area; abnormal 
muscle swelling and hardening in contraction; severe functional 
muscle impairment of function; X-ray evidence of minute multiple 
scattered foreign bodies indicating intermuscular trauma and 
explosive effect of the missile; adhesion of scars to one of the 
long bones; diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests; and/or significant muscle 
atrophy, the Board finds that the current 30 percent evaluation 
under the provisions of Diagnostic Code 5306 adequately reflects 
the Veteran's right elbow muscle disability picture.  

The Veteran's clinical findings fall squarely within the criteria 
for a 30 percent evaluation under the provisions of 38 C.F.R. 
§ 4.73, Diagnostic Code 5306.  Therefore, the Board concludes 
that an evaluation in excess of 30 percent under Diagnostic Code 
5306 is not warranted for the Veteran's right elbow gunshot wound 
residuals with Muscle Group VI injury at any time during the 
pendency of this appeal.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

IV.  Extraschedular Consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  According to the regulation, an extraschedular 
disability rating is warranted upon a finding that the case 
presents such an exceptional or unusual disability picture with 
such related factors as marked interference with employment or 
frequent periods of hospitalization that would render impractical 
the application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2010), Fanning v. Brown, 4 Vet. App. 225, 
229 (1993).

Under Thun v. Peake, 22 Vet. App. 111, 115 (2008), there is a 
three-step inquiry for determining whether a veteran is entitled 
to an extraschedular rating.  First, the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the level of disability 
and symptomatology and is found to be inadequate, the Board must 
then determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the VA Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

Neither the Veteran nor his representative expressly raised the 
matter of entitlement to an extraschedular rating.  The Veteran's 
contentions have been limited to those discussed above, i.e., 
that his disability is more severe than is reflected by the 
currently assigned rating.  See Brannon v. West, 12 Vet. App. 32 
(1998) [while the Board must interpret a claimant's submissions 
broadly, the Board is not required to conjure up issues that were 
not raised by the claimant].  Moreover, the Veteran and his 
representative have not identified any factors which may be 
considered to be exceptional or unusual with respect to the 
service-connected right elbow gunshot wound residuals and the 
Board has been similarly unsuccessful.

The record does not show that the Veteran has required frequent 
hospitalizations for his service-connected right elbow gunshot 
wound residuals.  There is no unusual clinical picture presented, 
nor is there any other factor which takes the disability outside 
the usual rating criteria.

In short, the evidence does not support the proposition that the 
Veteran's right elbow gunshot wound residuals present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular standards 
and warrant the assignment of an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (2010).











	(CONTINUED ON NEXT PAGE)
ORDER

A disability evaluation in excess of 30 percent for the Veteran's 
right (major) elbow gunshot wound residuals, with Muscle Group VI 
injury, is denied 



____________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


